USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 1 of 11


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DIVISION OF INDIANA
                                SOUTH BEND DIVISION


CHANTAWN KING,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )       CASE NO.
                                                 )
HAVEN HUBBARD HOMES, INC.                        )
d/b/a HAMILTON GROVE,                            )
                                                 )
                       Defendant.                )

                                           COMPLAINT

       Plaintiff, Chantawn, by counsel, and for her Complaint against Haven Hubbard Homes, Inc.

d/b/a Hamilton Grove (“Hamilton Grove”), states and alleges the following:

                                    I.   NATURE OF THE ACTION

       1.      Plaintiff Chantawn King brings this action pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et. seq. and 42 U.S.C. § 1981a to remedy acts of

employment discrimination and retaliation perpetrated against her by Defendant Hamilton Grove.

Plaintiff contends that Hamilton Grove officials discriminated against her based on her race. Plaintiff

further asserts that after Plaintiff complained of the discriminatory treatment, Hamilton Grove

retaliated against her by terminating her employment on July 18, 2019.

                                         II.         THE PARTIES

       2.      Plaintiff Chantawn King, a Black female, is a citizen of the United States and a resident

of the State of Indiana. At all times relevant to this suit, until her termination on July 18, 2019, she

was employed with Hamilton Grove as a Certified Nursing Assistant.

       3.      Defendant Hamilton Grove is a non-profit retirement community organized under

the laws of the State of Indiana, and located at 31869 Chicago Trail, New Carlisle Indiana 46552.


                                               Page 1 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 2 of 11


                                 III.     JURISDICTION AND VENUE

          4.      This Court has jurisdiction over the subject matter of this civil action pursuant to Title

VII of the Civil Rights Act of 1964 and 42 U.S.C. § 2000e-16.

          5.      Venue is proper in this judicial district under 42 U.S.C. § 2000e-5(f)(3) as Plaintiff was

employed by Hamilton Grove in New Carlisle, St. Joseph County, Indiana at the time of her

termination, plaintiff’s employment records are maintained by Hamilton Grove in this judicial district,

and decisions adverse to Plaintiff’s employment that are the subject of this civil action were made in

this judicial district.

          6.      Plaintiff is bringing these proceedings within the time limits as identified in the Equal

Employment Opportunity Commission right to sue letter, dated June 19, 2020, and received by

Plaintiff on June 24, 2020. A true and accurate copy of the aforesaid Equal Employment Opportunity

Commission Right to Sue Letter is attached hereto, marked as Plaintiff’s Exhibit 1 and made a part

hereof.

          7.      Prior thereto Plaintiff timely initiated her Equal Employment Opportunity

Commission proceedings by filing of a certain “Charge of Discrimination,” as signed and filed by

Plaintiff on August 2, 2019. A true and accurate copy of Plaintiff’s “Charge of Discrimination” is

attached hereto, marked as Plaintiff’s Exhibit 2 and made a part hereof.

                          IV.     FACTUAL STATEMENT OF THE CLAIM

          8.      Hamilton Grove is a continuing care retirement community that provides healthcare

services and assisted living services to approximately 270 residents and employs approximately 135

people.

          9.      Of the 135 Hamilton Grove employees, there are 13 management positions. There

are also 11 Black employees, none of which are in management or supervisor positions, and 119 White

employees, 13 of which occupy all the management positions.


                                                Page 2 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 3 of 11


       10.     Kimberly Torma, Registered Nurse, is a White female who is the Director of Nursing

(“DON”) and manages the nursing and health care division of Hamilton Grove.

       11.     The shift supervisor, Linda Brown, Licensed Practical Nurse, is a White female who

directly reports to the DON and handles the day-to-day concerns of the nurses and aides who assist

the residents at the nursing home.

       12.     On April 25, 2019, Plaintiff Chantawn King, a Black female, was hired by Hamilton

Grove as a Certified Nursing Assistant (CNA), a non-supervisory position. Chantawn was considered

a “rehire” after previously being employed for Hamilton Grove in 2014.

       13.     Chantawn was an hourly, Level 4 full-time employee, meaning she worked 36-40 hours

per week, and earned a rate of $14.48 per hour.

       14.     Shortly after her hire date, Chantawn took on the responsibility of caring for her

grandchildren; therefore, her hours were reduced and she became a Level 3 full-time employee

working 30-35 hours per week.

       15.     Chantawn’s status was changed back to a Level 4 full-employee on June 27, 2019.

       16.     During Chantawn’s shifts, she was allowed to take two fifteen-minute breaks and one

thirty-minute lunch.

       17.     On July 13, 2019, Chantawn and Miyata Hicks, another CNA at Hamilton Grove, took

a fifteen-minute break during their work shift at approximately 9:10AM.

       18.     Chantawn and CNA Miyata returned from their morning break about 9:30AM.

       19.     When Chantawn and CNA Miyata returned from their break, Jackie Moore, a white

female and a fellow CNA in a non-supervisory position, yelled that Chantawn and CNA Miyata took

too long of a break so the break would have to be Chantawn’s and CNA Miyata’s lunch breaks.

       20.     CNA Jackie continued accusing Chantawn and CNA Miyata of taking a long break

and turned to Supervisor Linda Brown and said, “This is the s*** that I was just talking about!”


                                            Page 3 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 4 of 11


       21.     In response to CNA Jackie’s accusations about tardiness, Chantawn told CNA Jackie

to “Shut the hell up. You take cigarette breaks all day and no one complains on you.”

       22.     CNA Jackie told Chantawn to “Shut the f*** up,” in response.

       23.     CNA Jackie and Chantawn continued arguing about timeliness of each other’s breaks.

       24.     Chantawn felt CNA Jackie, who was not a supervisor, was out line in the way she

addressed Chantawn and CNA Miyata immediately upon the returning from breaks that may have

been about five minutes over the regular break time.

       25.     To end the argument, Chantawn addressed Supervisor Linda Brown, who had been

knitting in the same area as the confrontation the entire time. Chantawn asked Supervisor Linda

Brown why Supervisor Linda Brown allowed CNA Jackie to speak to Chantawn and CNA Miyata in

such a disrespectful tone about their breaks. Chantawn further inquired why Supervisor Linda Brown

allowed the disagreement among Chantawn, CNA Miyata and CNA Jackie to progress so far.

       26.     Supervisor Linda Brown stop knitting and approached Chantawn. Supervisor Linda

Brown, pushed Chantawn and told her to go back to Chantawn’s work area.

       27.     Chantawn told Supervisor Linda Brown to get her hand off of her. Supervisor Linda

Brown stopped pushing against Chantawn and took her hand off Chantawn.

       28.     During the commotion while everyone was yelling, CNA called DON Kim Torma,

and DON Kim Torma overheard part of the commotion from the phone.

       29.     Since the situation had already gotten physical with DON Linda Brown pushing

Chantawn, Chantawn and CNA Miyata left the area so things would not escalate even more.

       30.     As Chantawn went to seek shelter in her car, Chantawn received a phone call from

DON Kim Torma.

       31.     During this phone conversation, Chantawn told DON Kim Torma about the incident

and how Supervisor Linda Brown pushed her. DON Kim Torma said she heard the confrontation


                                            Page 4 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 5 of 11


over the phone, but wanted Chantawn to continue working. Chantawn stated that she did not feel

comfortable going back that day to a work environment where a supervisor would physically push

another employee. Chantawn requested to speak to the Administrator David Thompson about this

incident to discuss a possible resolution.

        32.     On Monday, July 15, 2019, Chantawn went to Hamilton Grove to speak with

Administrator Dave Grove about the incident and how Supervisor Linda Brown pushed Chantawn

during the confrontation. Administrator David Thompson told Chantawn he was aware of the

incident that occurred on July 13, 2019.

        33.     Chantawn informed Administrator David Thompson that she wanted to discuss what

they could do to resolve the situation because she did not feel safe or comfortable with a supervisor

using physical force with her.

        34.     Administrator David Thompson immediately told Chantawn that Supervisor Linda

Brown admitted pushing Chantawn, but he did not see the push when he reviewed the video footage

of the incident. Administrator David Thompson further stated Chantawn could get a lawyer if she

wanted one.

        35.     In response to Administrator David Thompson’s comment about getting a lawyer,

Chantawn asked Administrator David Thompson if he was firing Chantawn.

        36.     Administrator David Thompson told Chantawn he was not firing anyone, and that

Chantawn could come back later that afternoon to speak to him in more detail.

        37.     In the afternoon of July 15, 2019, Chantawn returned to Hamilton Grove to meet with

Administrator David Thompson. DON Kim Torma and Cyrina Gustafson from Human Resource

accompanied Administrator David Thompson.

        38.     Administrator David Thompson again stated that Supervisor Linda Brown admitted

to pushing Chantawn.


                                             Page 5 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 6 of 11


        39.     In response to Supervisor Linda Brown’s admission, Chantawn asked Administrator

David Thompson why Supervisor Linda Brown was still employed at Hamilton since pushing is

considered assault and against Hamilton Grove’s policy. Hamilton Groves’ Workplace Violence policy

states: We have zero tolerance for all forms of violence in the workplace.

        40.     Administrator David Thompson told Chantawn that he could not tell Chantawn what

was going on with Supervisor Linda Brown. Administrator David Thompson further informed

Chantawn the she and Supervisor Linda Brown will continue to be on administrative leave while he

investigates the situation.

        41.     Chantawn stated that she felt management was not treating Supervisor Linda Brown

and Chantawn equally in this matter. Not only had Supervisor Linda Brown been allowed to continue

working over the weekend right after Chantawn made a complaint that Supervisor Linda Brown

pushed her, Chantawn stated that Chantawn would have been fired immediately and stripped of her

CNA license had she been accused of the same misconduct.

        42.     After Chantawn complained of the inequality in treatment, Administrator David

Thompson agreed to pay Chantawn for the two days Supervisor Linda Brown was allowed to work

after Chantawn’s complaint. The meeting concluded.

        43.     On July 17, 2019, DON Kim Torma called Chantawn and arranged for them to meet

the next morning.

        44.     On July 18, 2019, Chantawn went to Hamilton Grove to meet with DON Kim Torma

who was accompanied by Administrator David Thompson and HR Cyrina Gustafson. Administrator

David Thompson told Chantawn that she looked aggressive on the video footage of the incident.

        45.     Chantawn inquired why Supervisor Linda Brown had not been fired since Supervisor

Linda Brown had not only looked aggressive, but was actually aggressive when she pushed Chantawn

in violation of Hamilton Groves’ Workplace Violence policy.


                                            Page 6 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 7 of 11


       46.     Chantawn was not given a valid explanation of the difference in treatment.

       47.     Instead, Administrator David Thompson told Chantawn she was fired and Chantawn

needed to get a lawyer if she felt further action was needed.

       48.     Chantawn was the only person involved in the incident who was terminated from

Hamilton Grove.

       49.     Supervisor Linda Brown was not terminated for pushing Chantawn during the

confrontation. Supervisor Linda Brown received only a written “coaching” for allowing the argument

to continue without appropriate action and for escalating the incident with inappropriate physical

contact with staff. The written coaching also stated that Supervisor Linda Brown was required to

attend upcoming crisis management meetings and to refrain from touching any other staff member.

       50.     Despite Supervisor Linda Brown, a White female supervisor, objectively engaging in

actual aggressive physical contact by pushing Chantawn, Chantawn, a Black female subordinate, was

the only one terminated for subjectively “appearing” aggressive.

       51.     Hamilton Grove treated Chantawn more unfavorably than Supervisor Linda Brown

based on her race.

       52.     On July 13, 2019, DON Kim Torma asked Chantawn to return to work after the

incident; the morning of July 15, 2019, Administrative David Thompson assured Chantawn no one

was being fired even after he reviewed the video footage; and the afternoon of July 15, 2019, Chantawn

made a complaint to management about Hamilton Groves’ discriminatory treatment towards her

stemming from this incident.

       53.     Three days after Chantawn complained of Hamilton Grove’s discriminatory treatment

against her, Hamilton Grove altered its decision and terminated Chantawn only.




                                             Page 7 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 8 of 11


                   V.    COUNT I - Racial Discrimination in Violation of Title VII
                          of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.

        54.     The foregoing paragraphs are realleged and incorporated by reference herein.

        55.     The Defendant’s conduct as alleged at length herein constitutes discrimination based

on race in violation of Title VII. The stated reasons for the Defendant’s conduct were not the true

reasons, but instead were pretext to hide the Defendant’s discriminatory animus.

        56.     By the conduct described above, Defendant intentionally violated the rights of Plaintiff

under Title VII.

        57.     As a result of Defendant’s intentional violation of the Title VII rights of Plaintiff,

Plaintiff has suffered anguish, humiliation, distress, inconvenience and loss of enjoyment of life,

thereby entitling them to compensatory damages.

        58.     In its discriminatory actions as alleged above, Defendant has acted with malice or

reckless indifference to the rights of the above-named Black female Plaintiff, thereby entitling her to

an award of punitive damages.

        59.     To remedy the violations of Plaintiff secured by Title VII, Plaintiff requests that the

Court award her the relief prayed for below.

                        VI.       COUNT II - Retaliation in Violation of Title VII
                              of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.

        60.     The foregoing paragraphs are realleged and incorporated by reference herein.

        61.     Plaintiff participated in protected activity when Plaintiff complained to Hamilton

Grove’s management about discriminatory treatment within her employment.

        62.     Plaintiff experience adverse employment action when Defendant terminated Plaintiff

three days after and because Plaintiff participated in protected activity.

        63.     The stated reasons for the Defendant’s conduct were not the true reasons, but instead

were pretext to hide the Defendant’s illegal retaliation.


                                                Page 8 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 9 of 11


        64.      By the conduct described above, Defendant intentionally violated the rights of Plaintiff

under Title VII.

        65.      As a result of Defendant’s intentional violation of the Title VII rights of Plaintiff,

Plaintiff has suffered anguish, humiliation, distress, inconvenience and loss of enjoyment of life,

thereby entitling them to compensatory damages.

        66.      In its discriminatory actions as alleged above, Defendant has acted with malice or

reckless indifference to the rights of the above-named Black female Plaintiff, thereby entitling her to

an award of punitive damages.

        67.      To remedy the violations of Plaintiff secured by Title VII, Plaintiff requests that the

Court award her the relief prayed for below.

              VII.   COUNT III - Racial Discrimination in Violation of 42 U.S.C. § 1981

        68.      The foregoing paragraphs are realleged and incorporated by reference herein.

        69.      Defendant’s discrimination against Plaintiff is in violation of the rights of Plaintiff

afforded her by the Civil Rights Act 1866, 42 U.S.C. § 1981, as amended by the Civil Rights Act of

1991.

        70.      By the conduct described above, Defendant intentionally deprived Plaintiff, a Black

female, of the same rights as are enjoyed by white citizens to the creation, performance, enjoyment,

and all benefits and privileges, of their contractual employment relationship with Defendant, in

violation of 42 U.S.C. § 1981.

        71.      As a result of the Defendant’s discrimination in violation of Section 1981, the Black

Plaintiff has been denied employment opportunities providing substantial compensation and benefits,

thereby entitling her to injunctive and equitable monetary relief; and has suffered anguish, humiliation,

distress, inconvenience and loss of enjoyment of life because of Defendant’s actions, thereby entitling

her to compensatory damages.


                                               Page 9 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 10 of 11


        72.     In its discriminatory actions as alleged above, Defendant has acted with malice or

reckless indifference to the rights of the above-named Black Plaintiff, thereby entitling her to an award

of punitive damages.

        73.     To remedy the violations of Plaintiff secured by Section 1981, Plaintiff requests that

the Court award her the relief prayed for below.

                                    VIII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, by counsel, requests that the court award her:

        (a)     Compensatory damages in an amount reasonable to compensate her for damages

                suffered as a result of the discrimination and retaliation;

        (b)     A judgment for lost wages and benefits, past and future, in whatever amount she is

                found to be entitled;

        (c)     Exemplary and punitive damages in whatever amount she is found to be entitled;

        (d)     An award of pre- and post- judgment interest, costs and reasonable attorneys’ fees

                incurred with this lawsuit with interest thereon; and

        (e)     Other damages and further relief as deemed just.



                                                Respectfully submitted,

                                                s/ Myra R. Reid
                                                Peter J. Agostino | #27970-71
                                                Myra R. Reid | #38853-71
                                                ANDERSON, AGOSTINO & KELLER, P.C.
                                                131 S. Taylor Street
                                                South Bend, IN 46601
                                                Telephone: (574) 288-1510
                                                Facsimile: (574) 288-1650
                                                E-mail: agostino@aaklaw.com
                                                E-mail: reid@aaklaw.com
                                                Attorneys for Plaintiff




                                             Page 10 of 11
USDC IN/ND case 3:20-cv-00793-DRL-MGG document 1 filed 09/21/20 page 11 of 11


                                             JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a trial

by jury.

                                                                  s/ Myra R. Reid _______
                                                                  Myra R. Reid | #35583-71




                                                Page 11 of 11
